Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Remarks
This Office Action fully acknowledges Applicant’s remarks filed on November 8th, 2021 and Interview Discussions held on November 16th, 2021.  Claims 1-13, and 16-20 are allowed.  Claims 14 and 15 are canceled. Claims 21 and 22 are newly added and subsequently canceled by Examiner’s Amendment.

                                               Interview Summary
Examiner discussed with Applicant’s representative that the recitations of newly-added claims 21 and 22 to the particular materials of the nonstoichiometric oxide layer were found to provide allowable subject matter. Examiner indicated that the prior art of Wang (USPN 8,958,070) provided to disclose the amended thickness requirement in independent claims 1 and 8 as seen in lines 17-27, col. 19 for example.  Applicant agreed to amend independent claims 1 and 8 to include the recitations of newly added claims 21 and 22 with the alternative choosing of either one of the particular nonstoichiometric oxide materials, while canceling the amended recitations in claims 1 and 8 to the particular thickness of the nonstoichiometric oxide layer, while further noting that the recitation to W18O47 appeared to have a typographical error, wherein the specification (see par. [0023] of the pre-grant publication) recited W18O49 and a ‘47’ subscript to the oxygen.  Examiner agreed that the amendments to claims 1 and 8 to the particular thickness of the nonstoichiometric oxide layer were not necessary in order 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chin Kim on November 16th, 2021.

The application has been amended as follows: 
1.	(Currently Amended) A surface enhanced Raman spectroscopy (SERS) sensor comprising:
a nano structured surface having a first peak, a second peak and a valley between the first peak and the second peak, wherein the first peak and the second peak comprise a polymer; and
a nonstoichiometric oxide layer having a first portion on the first peak and a second portion on the second peak, wherein the nonstoichiometric oxide layer comprises one of W18O49 and Ti4O7.


8.	(Currently Amended) A method for forming a surface enhanced Raman spectroscopy sensor (SERS) sensor, the method comprising:
providing a nano structured surface having a first peak, a second peak and a valley between the first peak and the second peak, wherein the first peak and the second peak are formed from a polymer; and
	forming a nonstoichiometric oxide layer having a first portion on the first peak and a second portion on the second peak,  wherein the nonstoichiometric oxide layer comprises one of W18O49 and Ti4O7.


21. – 22.   (Cancelled)



Response to Arguments
Applicant’s arguments filed on November 8th, 2021 have been fully considered and, in constitution with the above discussed Interview Summary and Examiner’s Amendment, they are persuasive.  The rejections of claims 1-13 and 16-20 have been withdrawn in view of the added allowable subject matter added to independent claims 1 and 8. 







Allowable Subject Matter
Claims 1-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Johansson, Maznichenko, Li, and Wang, does not teach or fairly suggest a SERS sensor, as particularly recited in claim 1, which includes wherein the wherein the nonstoichiometric oxide layer comprises one of W18O49 and Ti4O7.  Further, the prior art of record does not teach or fairly suggest a method for forming a SERS sensor, as particularly provided therein, wherein the method includes wherein the nonstoichiometric oxide layer comprises one of W18O49 and Ti4O7.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798